The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of device claims in the reply filed on 05/12/2022 is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (2018/0203313).Regarding claim 1, Wang et al. teach in figure 6 and related text a pixel structure of a reflective display, comprising: 
a substrate 100; 
a shielding layer 115 (the bottom layer) disposed on the substrate; 
a low reflective layer (101 or the second top layer of element 115) disposed on the shielding layer; and 
a reflective layer 140 disposed on the low reflective layer, 
wherein the reflective layer comprises a plurality of reflection regions, the plurality of reflection regions are arranged at intervals, and a part of the low reflective layer is exposed from the plurality of reflection regions.

Regarding claim 2, Wang et al. teaches in figure 6 and related text that the shielding layer and the low reflective layer completely overlap.

Regarding claims 6-7, Wang et al. teaches in figure 6 and related text that the low reflective layer is opaque and formed by molybdenum oxide.

Regarding claim 9, Wang et al. teaches in figure 6 and related text that the shielding layer is formed by metal.

Regarding claim 10, Wang et al. teach in figure 6 and related text a gate line, a data line 107, a drain 109, a source 108, and a gate 103 disposed between the substrate 100 and the shielding layer 115.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2018/0203313).Regarding claims 3-4, Wang et al. teach in figure 6 and related text substantially the entire claimed structure, as applied to claim 1 above, except a thickness of the low reflective layer is between 150 A and 1000 A and between 500 A and 800 A.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a thickness of the low reflective layer is between 150 A and 1000 A and between 500 A and 800 A in Wang et al.’s device in order to reduce the size of the device. 

Regarding claim 5, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a reflectivity of the low-reflective layer is between 4% and 60% under visible light in Wang et al.’s device in order to adjust and improve the device characteristics.

Regarding claim 8, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a thickness of the shielding layer is between 2,000 A and 4,000 A in Wang et al.’s device in order to reduce the size of the device.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
5/24/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800